DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In the after-final response dated 03/05/2021, the Applicant identifies a typographical error in a notice of reference cited (PTO-892) dated 12/16/2020 and requests correction with an updated PTO-892. 
In response, a PTO-892 having the correct publication date for JP 11-286204 has been attached with this office action.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1: the prior art of record fails to render obvious a pneumatic tire comprising: 
“a first block located on a tire equatorial plane and having a recess”,
“a second block located to face the recess of the first block”,
“the second block has a stepped recess having one end open to one of the plurality of circumferential main groove”, 
“wherein a sidewall portion of one block portion from among two block portions that define the recess of the first block is located in an extending direction of the inclined groove inclined with respect 
in combination with the remaining subject matter recited in claim 1. 
For claim 21 and claim 22 (renumbered as claim 17 and claim 18): the prior art of record fails to render obvious a pneumatic tire comprising:
“a first block located on a tire equatorial plane and having a recess”,
“a second block located to face the recess of the first block”,
“the second block has a stepped recess having one end open to one of the plurality of circumferential main groove”, 
“the first block has a depression formed in a sidewall, opposite to a sidewall where the recess is formed, and depressed inward, and the depression faces a protrusion of a sidewall of another first block, adjacent to the first block, where the depression is formed”, AND
in combination with the remaining subject matter recited in claims 21-22 respectively (renumbered as claims 17-18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/08/2021